Rhodes, J., delivered the opinion of the Court:
The appeal from the judgment was not taken within one year after the rendition of the judgment, and must, therefore, be dismissed.
The respondent also moves to dismiss the appeal from the order refusing a new trial, on the ground that no undertaking on appeal from that order was given. No offer was made by the appellants to file an undertaking on appeal according to the provisions of Section 3 of the Act of 1861. (Stats. 1861, p. 589.) The undertaking recites the appeal from the judgment, but no mention is therein made of the appeal from the order. It does not secure the payment of the damages and costs which may be awarded against the appellants on the appeal from the order, but only on the appeal from the judgment. There is, therefore, no undertaking on the appeal from the order.
Appeal from the judgment, and the order refusing a new trial, dismissed.
Sprague, J,, expressed no opinion.